27 F.3d 562
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Clarence Melvin BATTLE, Petitioner.
No. 94-8017.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 24, 1994.Decided:  June 24, 1994.

On Petition for Writ of Mandamus.
Clarence Melvin Battle, Petitioner Pro Se.
PETITION DENIED.
Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Clarence Melvin Battle petitions this Court for a writ of mandamus to compel the district court to rule on his motions for appointment of counsel and for a temporary restraining order.  Because both motions were implicitly ruled on when the district court granted summary judgment for Defendants and dismissed the case, the issue is moot.  Moreover, mandamus is available only in extraordinary circumstances, and is not appropriate when there are other means by which a petitioner may obtain the requested relief.   In re Beard, 811 F.2d 818, 826 (4th Cir.1987).  Here, Battle could have appealed the district court's order denying relief, but did not.  Because another remedy was available, we decline to grant mandamus relief.


2
Accordingly, although we grant leave to proceed in forma pauperis, we deny Battle's petition for writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.